In re Whitt, Irene; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Rapides, Ninth Judicial District Court, Div. “F”, No. 174,043; to the Court of Appeal, Third Circuit, No. CW94-1389.
Granted. The ruling of the Third Circuit, Court of Appeal is set aside. Relator’s naming of Dr. Daniel Landers to the medical review panel is reinstated. See Riverland Medical Center v. Forman, 595 So.2d 644 (La.1992).
MARCUS, J.,
would grant and docket to reconsider Riverland Medical Center v. Forman, 595 So.2d 644 (La.1992).
JOHNSON, J., not on panel.